EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of TransCanada Corporation We consent to incorporation by reference in the following registration statements of the Company of our auditors' report dated February23,2009 (except as to Note 1 which is as of June 12, 2009) with respect to the refiled reconciliation to UnitedStates GAAP contained in the Form 6-K dated June 12, 2009 of the Company: • Registration Statement (No.333-5916) on FormS-8 dated November4, 1996 and the Post-Effective Amendment No.1 to FormS-8 dated May15,2003; • Registration Statement (No.333-8470) on FormS-8 dated March18, 1998 and the Post-Effective Amendment No.1 to FormS-8 dated May15,2003; • Registration Statement (No.333-9130) on FormS-8 dated July15, 1998 and the Post-Effective Amendment No.1 to FormS-8 dated May15,2003; • Registration Statement (No.33-13564) on FormS-3 dated April16, 1987 and the Post-Effective Amendment No.2 on FormF-3 to FormS-3 dated December5, 1996, and the Post-Effective Amendment No.3 on FormF-3 to FormS-3 dated June19,2003; • Registration Statement (No.333-6132) on FormF-3 dated December5, 1996, as amended by Post-Effective Amendment No.1 to FormF- 3dated June19,2003; • Registration Statement (No.333-151781) on FormF-10 dated June19, 2008 and Amendment No.1 to FormF-10 dated July3, 2008;and • Registration Statement (No.333-151736) on FormS-8 dated June18, 2008 and the Post-Effective Amendment No.1. to FormS-8 dated December22,2008. /s/ KPMG LLP Chartered
